Citation Nr: 1744606	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  09-36 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AnneMarie D. Mulcahy Leikauf, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1956 to April 1958.  The record indicates the Veteran served in the Army Reserves subsequent to his active duty.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  During the pendency of this appeal, jurisdiction transferred to the RO in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a January 2010 VA Travel Board hearing.  A transcript of that hearing has been associated with the record.

The Board notes that the issues of service connection for tinnitus and vertigo were included in his substantive notice of appeal.  Service connection for these was granted in a June 2017 rating decision.  As such, these matters are not before the Board.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss disability is related to his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, as to the claims of service connection for bilateral hearing loss, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service Connection Law and Analysis

The Veteran maintains that his bilateral hearing loss began during his active duty service.

Entitlement to VA compensation may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service; or for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).

Establishing service connection for a claimed disability generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Where the evidence shows the existence of a chronic disability in service or continuity of symptoms after service, the disability shall be presumed to have been incurred in service.  38 C.F.R. §§ 3.303 (b); 3.309(a) (2016).  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss and tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016); see, Fountain v. McDonald, 27 Vet. App. 258, 264, 271 (2015) (specifying that sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system subject to § 3.309(a)). 

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); see, Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Hearing loss will be considered to be a disability for VA purposes when the auditory threshold for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels (dB) or greater; the thresholds at three of these frequencies are 26 dB or greater; or, speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).  Even if disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

With respect to the first Hickson element, the Veteran was afforded VA examinations in November 2008 and June 2017.  In both examinations, bilateral sensorineural hearing loss was confirmed.  As such, the Veteran has satisfied the first Hickson element.


With respect to the second Hickson element, the Board notes that service treatment records are not available.  A May 2017 VA memorandum of formal findings verifies that VA has been unable to verify the Veteran's army reserves unit designation and was unable to reconstruct the Veteran service treatment records which were destroyed in the 1973 National Personnel records Center fire.  However, in a May 2008 letter, the Veteran stated that in May 1956 while in basic training at Fort Dix, he was given leadership responsibilities due to a lack of drill sergeants and was often assigned to assist with training exercises.  The Veteran then stated that he sustained hearing damage and severe ringing in his ears during a simulated combat drill where explosives were detonated.  The Veteran stated that he went on sick call and was told that his condition was temporary and would soon go away.  The Veteran finally stated that he has had hearing problems and ringing in his ears ever since.  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159 (a)(2) (2016).  This may include some medical matters, such as describing symptoms, but does not necessarily include opinions on the cause or etiology of any current disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran has alleged an in-service exposure to acoustic trauma.  Although the Veteran's DD Form 214 lists his military occupational specialty (MOS) as clerk, the Veteran has been consistent with his statements regarding his exposure to acoustic trauma while in service.  The Board finds that the second Hickson element has been satisfied.

The Board now turns to the third Hickson element.

The Board has the authority to discount the weight of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may not reject a medical opinion based on the Board's own medical judgment.  See, Colvin v. Derwinski, 1 Vet. App. 171 (1991).

A May 2008 lay statement from L. P. notes that in July 1956 he saw the Veteran after he had finished basic training and that it "was evident to [him] that he was having hearing problems."  L. P. stated that the Veteran told him the he "sustained hearing difficulties and ringing in his ears while going through basic training exercises."  Here, there is no description as to how or why the Veteran's hearing loss was "evident" to the author of this statement.  As such, the Board places no probative value in the statement as to the Veteran's hearing loss being "evident to the author".  However, the Board does find the statement regarding the Veteran's reporting to him that he was having "hearing problems" to be probative.

The Veteran was afforded a VA audio examination in November 2008.  It was noted that service treatment records had not been procured and are in fact unavailable.  It was further noted that the Veteran's primary duty was that of clerk.  The Veteran reported that during basic training he was very close to an unexpected explosion and as a result, went to sick call because he couldn't hear and had ringing in his ears.  The Veteran denied any occupation or recreational noise exposure post-service.  The Veteran further reported that in March 1957 he had a right ear growth surgically removed and that, prior to the growth being removed, he experienced imbalance and hearing loss, both of which got better following the surgery.  The Veteran reported constant tinnitus.  Audiometry revealed that the Veteran's puretone thresholds, in decibels, were:



HERTZ



1000
2000
3000
4000
RIGHT
40
55
65
70
LEFT
35
60
55
70

Speech audiometry revealed speech recognition ability of 96 percent in the left ear and 96 percent in the right ear.  Bilateral normal to severe sensorineural hearing loss with bilateral tinnitus was diagnosed, as was bilateral tinnitus.  The examiner opined that the Veteran's hearing loss is less likely as not caused by or a result of the Veteran's "being involved in a loud explosion during basic training" or his military service.  No rationale was provided and, as such, the Board places no probative value in this opinion.

The Veteran was afforded a VA ear disease examination in November 2008.  No clinical evidence of active disease was noted.  The examiner opined that the Veteran's hearing loss is less likely than not due to his military service.  No rationale was provided and, as such, the Board places no probative value in this opinion. 

A September 2009 lay statement from W. K. notes that he worked with the Veteran as a teacher for 24 years and that his "students and colleagues were very sensitive and sympathetic to his hearing issues."  The author of this statement provided no further details regarding how they determined the Veteran had a hearing loss, such as witnessed symptoms.  As such, the Board places no probative value in this statement.

The Veteran testified at the January 2010 hearing that prior to his service, he did not have any hearing problems.  The Veteran stated that during basic training, due to a shortage of drill instructors and his having had a year of Reserve Officer Training Corps (ROTC) training in college, he was appointed to be an Acting Jack, which is a recruit who was given certain responsibilities with other recruits.  The Veteran stated that during a field exercise in May or June of 1956, in which explosive devices were used, he got too close to an explosion and it knocked him to the ground.  Additionally, the explosion caused the Veteran hearing problems and ringing in his ears.  The Veteran then stated that he went on sick call the following day and was told that his symptoms were temporary and would go away.  The Veteran said these problems never went away.  The Veteran stated that his 1957 tympanic membrane surgery had no effect on his hearing.  The Veteran stated that while he was in the reserves he did not "go into any detail" regarding his hearing problem, but he was given a hearing test in which he couldn't hear the audiologist, but she felt he had trouble concentrating.  The Veteran states he now uses hearing aids.  The Veteran stated that the VA doctor who wrote the opinion for his ear diseases examination did not examine his ears and only spent "maybe two minutes" with him.  Inasmuch as the Veteran is competent to testify to events and symptoms he experienced, the Board finds the Veteran's testimony to be probative.

The Veteran was afforded a VA audio examination in June 2017.  Audiometry revealed that the Veteran's puretone thresholds, in decibels, were:



HERTZ



1000
2000
3000
4000
RIGHT
50
70
75
85
LEFT
50
65
70
80

Speech audiometry revealed speech recognition ability of 90 percent in the left ear and 90 percent in the right ear.  Bilateral sensorineural hearing loss was diagnosed.  The examiner stated that due to all records being destroyed by the 1973 fire, there is no proof that the Veteran had hearing loss at separation, and further stated that his military occupational specialty (MOS), clerk, had a low probability of noise exposure.  However, the examiner stated that she could not offer a medical opinion regarding the etiology of the Veteran's right ear hearing loss without resorting to speculation, noting that, "if what the Veteran states is true, then there is a possibility that he suffered from hearing loss and tinnitus.  It cannot be refuted that hearing loss was present at separation.  It is known that it can take one intense occurrence of noise to cause hearing loss and tinnitus."  The Board finds this opinion to be of limited probative value.

As stated above, the Veteran's service treatment records are not available for review as they were destroyed in the 1973 fire and, as such, there is no contemporaneous evidence of the Veteran's hearing loss or alleged exposure to acoustic trauma.  However, the Board is mindful that the absence of in-service evidence of a disability during service is not always fatal to a service connection claim.  See, Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Competent evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss.  See, Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As discussed above, the June 2017 VA examiner stated that "if what the Veteran states is true, then there is a possibility that he suffered from hearing loss and tinnitus.  It cannot be refuted that hearing loss was present at separation.  It is known that it can take one intense occurrence of noise to cause hearing loss and tinnitus."  The Veteran has consistently stated that while in basic training he was given leadership duties due to a lack of drill sergeants and was often assigned to assist with training exercises.  The Veteran has further, consistently, asserted that on one training exercise he was knocked to the ground by a nearby explosion during and experienced hearing loss and ringing in his ears as an immediate result, and has continued to experience these symptoms.  The Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is related to his military service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

All three Hickson elements of service connection have been satisfied.  As such, there is no need for the Board to consider whether service connection may be presumed based on chronicity or a continuity of symptomatology.  See 38 C.F.R. § 3.303 (b) (2016).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


